IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2019 OK 40Case Number: SCBD-6799Decided: 06/10/2019IN THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 40, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


ORDER OF SUSPENSION FOR NONPAYMENT OF DUES


On May 20, 2019, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of Oklahoma Bar Association members who failed to pay dues for the year 2019 as required by the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 Ohio St. 2011, ch. 1, app. 1, art. VIII, §1. The Board of Governors recommended that the members whose names appear on the Exhibit A attached to the Application be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by the Rules, 5 Ohio St. 2011, ch. 1, app. 1, art. VIII, §2.
This Court finds that on April 15, 2019, the Executive Director of the Oklahoma Bar Association notified by certified mail all members delinquent in the payment of dues and/or expense charges to the Oklahoma Bar Association for the year 2019. The Board of Governors have determined that the members set forth in Exhibit A, attached hereto, have not paid their dues and/or expense charges for the year as provided in the Rules.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from the Oklahoma Bar Association membership and shall not practice law in the State of Oklahoma until reinstated.
IT IS THEREFORE ORDERED that the attorneys named as set forth on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2019 as required by the Rules Creating and Controlling the Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 10TH DAY OFJUNE, 2019.

/S/CHIEF JUSTICE


Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert and Combs, JJ., concur.


 

Exhibit A




Brent Douglas Berry, OBA #18013
			West Ylla Gosney Law Office
8 S.W. 89th St., Suite 200
			Oklahoma City, OK 73139-8533
Dochele Burnett, OBA #10749
			P.O. Box 30603
			Midwest City, OK 73140
Linda Jo Byford, OBA #19754
			Chaparral Energy, LLC
			701 Cedar Lake Blvd.
			Oklahoma City, OK 73114
Cassandra C. Colchagoff, OBA #16630
			712 N. Lucia Ave., Unit B
			Redondo Beach, CA 90277
Creighton Coy Collier, OBA #19434
			4618 S. Columbia Pl.
			Tulsa, OK 74105
Nathan Seth Cross, OBA #22535
			502 W. Sixth Street
			Tulsa, OK 74119
Scott Wilson Draughon, OBA #2487
			10026-A S Mingo Rd #440
			Tulsa, OK 74133
Gary Allen Eaton, OBA #2598
			1717 E. 15th Street
			Tulsa, OK 74104
Jason Lee Eliot, OBA #17613
			9705 E. 33rd
			Jones, OK 73049
John Nicholas Gerner, OBA #21190
			6303 Belmont Ave.
			Dallas, TX 75214-3627
Blake Rodman Givens, OBA #14610
			7326 E . 92nd St.
			Tulsa, OK 74133


Michael Eric Goldstein, OBA #3443
			16 The Promenade
			New City, NY 10956
Stacia Keanne Gordon, OBA #20715
			Colorado State Bank & Trust
			1600 Broadway, 3rd Floor Trust
			Denver, CO 80202
Blakely Chase Hall, OBA #31573
			4366 Maryland Avenue, Apt. 102
			St. Louis, MO 63108
Patrice Amber James, OBA #33011
			567 E. 36th St. North
			Tulsa, OK 74106-1812
Nik Jones, OBA #4790
			5105 E. 29th Street
			Tulsa, OK 74114-6303
Bryan Lynn Kingery, OBA #15507
			P.O. Box 398
			Ada, OK 74821-0398
Anita Marie Lamar, OBA #30618
			1401 Peachtree Street, Suite A
			Atlanta, GA 30309-3023
Michael Longley, OBA #5518
			236 W. Coffee Creek Rd.
			Edmond, OK 73025-3000
Allison Jean Mardis, OBA #20763
			2415 Illinois Ave.
			Joplin, MO 64804-2220
Norman Kyle Mccallum, OBA #19676
			102 W. Jackson St.
			Hugo, OK 74743-3310
Ryan Matthew McFarlin, OBA #22232
			401 Exposition Avenue
			Dallas, TX 75226




 
 
Michelle J. Millben, OBA #30403
			107 S. West St.,103
			Alexandria, VA 22314
Glenda Vernell Mims, OBA #18968
			412 S. Nogales Avenue
			Tulsa, OK 74127
Anthony George Mitchell, OBA #14004
			207 S. Park
			Hobart, OK 73651
Kirk Allen Moore, OBA #6344
			1001 Noble Energy Way
			Houston, TX 77070
Michael Lee Nemec, OBA #6629
			2651 E. 22nd St.
			Tulsa, OK 74114-3129
Kurt A. Ray, OBA #7435
			4250 N. A1A
			803
			Hutchinson Island, FL 34949
Maria Kristina Roberts, OBA #18134
			614 Mindora St.
			Pittsburgh, PA 15211-2204
Barbara Dew Rupert, OBA #2329
3917 N.W. 70th St.
			Oklahoma City, OK 73116
Jessica Justine Scruggs, OBA #30423
			3126 South Blvd., Box #342
			Edmond, OK 73013
Rebecca Ross Seidl, OBA #30425
			BHP Billiton
			1360 Post Oak Blvd., Suite 150
			Houston, TX 77056-3030
Linda McCarrell Smith, OBA #14896
			1705 Canary Court
			Edmond, OK 73034


 
 
Virgil Leroy Smith, OBA #19708
			6709 Abbey Rd.
			Bartlesville, OK 74006
Mark Edward Truex, OBA #12013
			50 Penn Place, Ste. 1300
			1900 N.W. Expressway
			Oklahoma City, OK 73118-1802
Kim Lien Underwood, OBA #19243
			1301 Red Bud Ct.
			Moore, OK 73160
Lester Wade Vance, OBA #16086
			1303 N. Sam Rayburn Fwy.
			Sherman, TX 75090
Janice Yeary, OBA #11020
200 N.W. 4th, Rm 2006
			Oklahoma City, OK 73102




 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA